
	

114 HRES 678 IH: Expressing support for designation of the week of March 27, 2016, through April 2, 2016, as National Young Audiences Arts for Learning Week.
U.S. House of Representatives
2016-04-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		114th CONGRESS
		2d Session
		H. RES. 678
		IN THE HOUSE OF REPRESENTATIVES
		
			April 13, 2016
			Mr. Lance (for himself and Ms. Slaughter) submitted the following resolution; which was referred to the Committee on Education and the Workforce
		
		RESOLUTION
		Expressing support for designation of the week of March 27, 2016, through April 2, 2016, as
			 National Young Audiences Arts for Learning Week.
	
	
 Whereas arts education, comprising a rich array of disciplines including dance, music, theatre, media arts, literature, design, and visual arts, is an essential element of a complete and well-rounded education for all students;
 Whereas arts education enables students to develop critical-thinking and problem-solving skills, imagination and creativity, discipline, alternative ways to communicate and express feelings and ideas, and cross-cultural understanding, which supports academic success nationwide as well as personal growth outside the classroom;
 Whereas the nonprofit arts sector is an economic engine and plays a significant role in the economic health of communities large and small with direct expenditures of wages and benefits as well as goods and services;
 Whereas to succeed in today’s economy, students must masterfully use words, images, sounds, and movement to communicate;
 Whereas Young Audiences Arts for Learning impacts 4,800,000 schoolchildren annually with valuable arts-in-education programs;
 Whereas Young Audiences Arts for Learning presents more than 86,000 arts in education programs to students and teachers;
 Whereas Young Audiences Arts for Learning works with over 4,500 professional teaching artists; Whereas Young Audiences Arts for Learning produces programs in more than 8,300 schools and community centers annually;
 Whereas Young Audiences Arts for Learning encompasses 30 affiliates across the country and the entire network of YA affiliates is participating in the 2016 National Young Audiences Arts for Learning Week;
 Whereas Alliance Arts for Learning Institute in Atlanta, Georgia, provided 1,300 performances, workshops, and residencies to 190,000 students;
 Whereas Arts Council of Kern/Arts for Learning in Bakersfield, California, reached many communities;
 Whereas Arts for Learning Connecticut worked with 325,000 kids throughout the State of Connecticut last year;
 Whereas Arts for Learning Indiana offered arts-integrated programs and worked with over 55,000 students in 2015;
 Whereas Arts for Learning Miami provided 300 in-depth artist residencies at more than 60 partners, with programming reaching youth from infancy through high school graduation;
 Whereas Arts for Learning San Diego served over 550,000 students in 145 schools; Whereas Arts Partners, Wichita, Kansas, offered almost 1,000 programs to 40,000 students;
 Whereas Big Thought in Dallas, Texas, reached more than 168,000 students with more than 14,000 programs;
 Whereas Center for Arts-Inspired Learning, in Cleveland, Ohio, provided 5,600 programs for 200,000 children;
 Whereas Chicago Arts Partnerships in Education worked with 8,000 students in 75 Chicago Public Schools;
 Whereas COMPAS, St. Paul, MN, provided creative opportunities for 32,000 students; Whereas Gateway to the Arts/Pittsburgh Cultural Trust provided 1,100 programs for 28,000 children;
 Whereas Kansas City Young Audiences, Missouri, the largest nonprofit arts education provider in the region, served over 110,000 students;
 Whereas Springboard, St. Louis, delivered more than 1,000 program sessions to more than 60,000 students in the greater St. Louis region;
 Whereas Think 360 Arts for Learning, Colorado worked with almost 32,000 kids across Colorado; Whereas Young Audiences Maryland partnered with every school district in the State to provide programs to almost 180,000 students;
 Whereas Young Audiences New Jersey & Eastern Pennsylvania provided programming to 844 schools and partnering institutions serving over 435,000 students;
 Whereas Young Audiences New York worked with 160,000 students across New York City; Whereas Young Audiences of Abilene reached more than 10,000 students this year;
 Whereas Young Audiences of Houston hosted the Houston Arts Partners conference for more than 1,000 participants; and provided programs to 3,000 students;
 Whereas Young Audiences of Louisiana opened its first charter school in 2013, providing a creative educational setting for 400 creative learners;
 Whereas Young Audiences of Massachusetts served more than 114,000 students this year; Whereas Young Audiences of Northeast Texas’ 45 teaching artists presented 130 programs to 22,000 students across northeast Texas;
 Whereas Young Audiences of Northern California provided programs to more than 25,000 students this past year;
 Whereas Young Audiences of Oregon & SW Washington celebrated its 56th year by partnering with schools to provide programs to over 375,000 students across the region;
 Whereas Young Audiences of Rochester, established in 1962, is upstate New York’s oldest and most comprehensive arts-in-education organization, worked with over 165,000 students this past year;
 Whereas Young Audiences of Santa Cruz County, AZ, reached more than 48,000 students this year; Whereas Young Audiences of Southeast Texas reached over 26,000 children with arts-in-education programs this past year;
 Whereas Young Audiences of Virginia served over 52,000 students last year; Whereas Young Audiences of Western New York reached 35,000 children in more than 180 schools, after school, community, and cultural centers; and
 Whereas the week of March 27, 2016, through April 2, 2016, would be an appropriate week to designate as National Young Audiences Arts for Learning Week: Now, therefore, be it
	
 That the House of Representatives— (1)supports the designation of National Young Audiences Arts for Learning Week;
 (2)honors and recognizes the contributions which Young Audiences Arts for Learning programs have made in enriching the lives of students, teachers, volunteers, families, and communities and pays tribute to arts in education and its contribution to society; and
 (3)encourages the people of the United States to observe National Young Audiences Arts for Learning Week with appropriate ceremonies and activities that promote awareness of the role that arts in education plays in enriching the education of young people and enriching United States society as a whole.
			
